Citation Nr: 0626144	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $3,672.27, following a partial waiver of 
$20,000.00 from the original overpayment amount of 
$23,672.27.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran served on active duty from May 1970 to April 
1972.  He died in July 1980.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 decision made by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the Chicago, Illinois, Regional 
Office (RO) that granted a partial waiver of $20,000.00 from 
the original overpayment of $23,672.27.  Given that this was 
less than a total waiver, the appellant perfected an appeal 
as to remaining balance of the overpayment, in the amount of 
$3,672.27.  

Pursuant to 38 C.F.R. § 20.900 (c) (2005), in August 2006, a 
Deputy Vice Chairman at the Board granted the appellant's 
June 2006 motion to advance her case on the docket based upon 
the showing of good and sufficient cause.  The appeal is now 
ready for appellate review.  

In conjunction with her June 2006 motion to advance her case 
on the docket, the appellant requested the reinstatement of 
her death pension benefits, asserting that she has been 
unemployed since May 2006, and has no other source of income.  
This information is provided to the RO for appropriate 
action, to include the adjudication of this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

As noted above, in conjunction with her motion to advance her 
case on the docket, the appellant asserted that she has been 
unemployed since May 2006.  In support of that assertion, she 
submitted documents from the Illinois Department of 
Employment Security documenting her receipt of unemployment 
benefits.  This additional financial evidence has been 
associated with the claims file.  It is the appellant's 
primary contention that the repayment of the reduced 
overpayment would impose upon her an undue financial 
hardship.  The potential for the imposition of an undue 
hardship is one of the elements for consideration in the 
determination of whether the collection of an overpayment 
would violate the principles of equity and good conscience.  
38 C.F.R. § 1.965 (2005).  Since this evidence is pertinent 
to the appellant's claim, and since it has not been 
considered by the Committee, and the appellant has not 
submitted a statement waiving such consideration, it must be 
referred to the Committee for initial review.  38 C.F.R. 
§ 20.1304 (2005). 

Secondly, the most recently submitted financial status report 
is dated in December 2001.  Given that this report reflected 
that the appellant was gainfully employed at the time, and 
that she now asserts that she is no longer employed, it is 
evident that the appellant's financial circumstances have 
changed since that time.  It is incumbent, therefore, to 
obtain an updated financial status report from the appellant 
in order to properly assess whether collection of the reduced 
overpayment would impose an undue hardship upon her.  In that 
regard, it is noted that the appellant indicated in the 
December 2001 financial status report that she has three 
dependents of adult age.  In her recent June 2006 statement, 
she further asserted that the veteran's son is residing with 
her.  It would appear that the veteran's son is also of adult 
age.  If any of these adult children are contributing to the 
household expenses, their contributions should be reflected 
in an accurate financial status report.  

Under the circumstances, it is necessary that the case be 
remanded to the Committee at the RO via the AMC for the 
following actions:

1.  The appellant should be provided with 
another financial status report form 
(VA Form 5655) and asked to provide a 
current financial status report.  The RO 
or committee should request that the 
appellant include within the updated 
financial status report contributions 
made to the household expenses by any 
adults sharing her household.  

2.  Following an appropriate period of 
time for response, the Committee should 
readjudicate the appellant's request for 
a waiver, taking into consideration all 
evidence contained in the claims file, 
including that submitted following the 
issuance of the December 2004 statement 
of the case.  If a waiver is denied, the 
Committee should explain the reasons and 
bases for that decision, specifically 
addressing the principles of equity and 
good conscience, in accordance with 
38 C.F.R. § 1.965(a) (2005).  If any 
benefit on appeal remains denied the 
appellant should be provided a 
supplemental statement of the case and be 
given the legally requisite opportunity 
to respond.  The claims folder should be 
returned to the Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until she receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO 
and the Committee.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

